              Case 7:19-cv-05590 Document 1 Filed 06/14/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 BLACKHAWK DEVELOPMENT, LLC,

                                 Plaintiff,                          Civil Action No:

         -against-
                                                                      COMPLAINT
 KRUSINSKI CONSTRUCTION COMPANY,

                                 Defendant.




       Plaintiff, BLACKHAWK DEVELOPMENT, LLC, by and through their counsel, Zetlin &
De Chiara LLP and Smith Currie & Hancock, LLP, by way of Complaint against KRUSINSKI
CONSTRUCTION COMPANY, allege as follows:
                              THE PARTIES AND THE PROJECT
       1.      Plaintiff Blackhawk Development, LLC (“Blackhawk”) is a citizen of Delaware
and Texas, because its sole member is a corporation incorporated in Delaware with its principal
place of business at 6535 State Highway 161, Irving, Texas 75039.
       2.      Plaintiff desired to have a Distribution Center (“Distribution Center” or “building”)
built in Orange County, Municipality of Hamptonburgh, New York.
       3.      Defendant Krusinski Construction Company (“KCC”) is a citizen of Illinois,
because it is a corporation incorporated in Illinois with its principal place of business in Illinois.
       4.      This Court has specific personal jurisdiction over KCC because pursuant to its
contract with Blackhawk, it performed site development work and constructed a Distribution
Center in Hamptonburgh, New York for Blackhawk (the “Project”), and the claims herein arise
out of that work.
       5.      This court has subject matter jurisdiction in this action pursuant to 28 U.S.C. §1332,
because the amount at issue in this action exceeds $75,000 and the parties are citizens of different

                                                   1
             Case 7:19-cv-05590 Document 1 Filed 06/14/19 Page 2 of 7




states. Venue is proper pursuant to 28 U.S.C. §1391(b)(2) in the Southern District of New York,
where the Project is located.
       6.      On or about April 28, 2015, Plaintiff contracted with KCC to construct the Project
according to plans and specifications set forth in a written contract (the “Prime Contract”). KCC
has a copy of the Prime Contract (including the exhibits), and it is not attached here due to size.
Plaintiff will provide a copy of the Prime Contract to KCC upon request.
       7.      KCC performed construction of the Project under the Prime Contract between
approximately April 28, 2015 and substantial completion in late 2016.
       8.      On or about June 17, 2016, a water pipe connection that had been installed by KCC
and/or its subcontractor(s) near a break room in the Distribution Center leaked water into the
Distribution Center for several hours.
       9.      Plaintiff alleges that as a result of the water leak and/or the work of KCC and/or the
work of its subcontractors, the Distribution Center suffered damage to its surfaces and flooring;
subsidence and/or cracking to flooring and walls; damage to support below flooring and layers
below floorings; consolidation and/or subsidence of subsurface soils and/or material.
       10.     Plaintiff further alleges that as a result of the water leak and/or the work of KCC
and/or the work of KCC’s subcontractors, the parking lot for the Distribution Center suffered
damage to its surfaces; subsidence and/or cracking to the parking lot pavement and subsurface
areas; and/or consolidation and/or subsidence of subsurface soils and/or material.
       11.     Plaintiff further alleges that as a result of the water leak and/or the work of KCC
and/or the work of KCC’s subcontractors, the Northeast corner of the Distribution Center suffered
damage to its surfaces and flooring; subsidence and/or cracking to flooring and walls; damage to
support below flooring and layers below floorings; consolidation and/or subsidence of subsurface
soils and/or material.




                                                 2
              Case 7:19-cv-05590 Document 1 Filed 06/14/19 Page 3 of 7



                                   FIRST CAUSE OF ACTION
                                      (Breach of Contract)
       12.     Plaintiff incorporates by reference paragraphs 1-11 as though fully set forth herein.
       13.     Plaintiff and KCC contracted for KCC to build the Project as set forth in the Prime
Contract. Exhibit A of the Prime Contract (“General Conditions”) specifies that it is governed by
New York law.
       14.     Plaintiff performed the duties required of it under the Prime Contract.
       15.     The Prime Contract provides at Paragraph 1.2: “Contractor has examined the
Contract Documents and the proposed site and represents that it is familiar with all aspects of the
Work.” In paragraph 1.2.2 of the General Conditions (Exhibit A) to the Prime Contract, it similarly
states: “Execution of the Agreement by Contractor is a representation that Contractor has visited
the site, become familiar with local conditions under which the Work is to be performed and
correlated personal observations with requirements of the Contract Documents.”
       16.     Consistent with Paragraph 1.2 of the Prime Contract, KCC was provided the
November 24, 2014 Project Geotechnical Report by Langan Engineering (the “Langan Soils
Report”) that detailed specifications for composition and type of fill; prohibitions on certain
contents of fill, such as clay, rocks and boulders; compaction requirements; dimensions of lifts
(recommended 8”); and admonitions regarding moisture penetration and protection from moisture
due to “fines”, a description of a type of soil present in the makeup of the on-site soil. KCC also
prepared and presented Outline Specifications to Plaintiff, which was made part of the Prime
Contract and attached as Exhibit B to the Prime Contract. The Outline Specifications show that
KCC was aware that it would be using on-site materials as fill, and that KCC had the opportunity
to review the site, the contract documents under negotiation, and the specifications for the Project.
       17.     Paragraphs 3.2.2 (“Performance Under Contract Documents”), 3.2.3 (“Notice of
Inconsistency”), 3.2.4 (“Field Measurements and Conditions”), and 3.2.5 (“Compliance With
Contract Documents and Agreement”) of the General Conditions of the Prime Contract further
required KCC to: a) install all Work in conformity with approved Drawings and Specifications
using its best knowledge as to the interpretation or application of applicable codes (3.2.2); b) notify

                                                  3
              Case 7:19-cv-05590 Document 1 Filed 06/14/19 Page 4 of 7




Plaintiff of any error or inconsistency (3.2.3); c) take field measurements and verify field
conditions and carefully compare such field measurements and conditions and other information
known to KCC with the Contract Documents before commencing activities (3.2.4); and d) perform
the Work in accordance with the Contract Documents and approved submittals (3.2.5).
        18.     KCC breached its duties under the Prime Contract by its omissions and/or acts,
including, but not limited to the following: a) failing to adhere to requirements and/or
specifications for composition and type of fill on-site; b) failing to adhere to prohibitions on certain
contents of fill; c) failing to adhere to requirements and/or specifications as to compaction of soil;
c) failing to adhere requirements and/or specifications as to building support and/or dimensions of
lifts or other supports under the building to be constructed at the Project; d) failing to adhere to
requirements and/or specifications regarding moisture penetration and/or protection from
moisture; e) failure to adhere to requirements and/or specifications regarding contaminants in soil
at the site; and f) failure to properly install fittings, couplings, pipes, and/or equipment and/or
failure to install proper fittings, couplings, pipes, and/or equipment.
        19.     On or about June 17, 2016, Plaintiff discovered the failure of the water pipe
connection and/or other plumbing components or equipment in the Distribution Center at the
Project, which caused damage to the Distribution Center in and under the break room area. The
water seeped under the building’s floor causing substantial settlement to the building’s foundation.
This damage was a foreseeable consequence of KCC’s failure to comply with the plans and
specifications. The water may have also contributed to the parking lot damage.
        20.     As a result of KCC’s breaches of its duties under the Prime Contract, Plaintiff has
been damaged in an amount to be proven at trial, but not less than about $1,500,000, which
includes costs to date to repair the defects.




                                                   4
             Case 7:19-cv-05590 Document 1 Filed 06/14/19 Page 5 of 7



                                 SECOND CAUSE OF ACTION
                                    (Breach of Warranty)
       21.     Plaintiff incorporates by reference paragraphs 1-20 as though fully set forth herein.
       22.     Under the Prime Contract, KCC provided an express written warranty to Plaintiff
that, among other requirements, materials and equipment furnished under the Prime Contract
would be of the specified quality; work would be free of defects and would conform with
requirements of the Prime Contract; work would be done in a good and workmanlike manner; and
that work not conforming to these requirements would be considered defective.
       23.     The warranty provisions of the Prime Contract are found at Section 3.5 of the
General Conditions, subsection 3.5.1 of which provides:
               3.5.1 Contractor warrants to Owner that materials and equipment furnished
               under the Agreement will be of the specified quality and new unless
               otherwise required or permitted by the Contract Documents or Owner's
               approval, that the Work will be free from defects and will conform with the
               requirements of the Contract Documents. Contractor warrants that all the
               Work shall be done in a good and workmanlike manner. Work not
               conforming to these requirements, including substitutions not properly
               approved and authorized, shall be considered defective. If required by
               Owner, Contractor shall furnish satisfactory evidence as to the kind and
               quality of materials and equipment. Contractor's warranty is not
               transferable. Contractor's obligations in regard to defective Work or Work
               not conforming with the requirements of the Contract documents are set
               forth in Article 12 below.
       24.     Pursuant to the Prime Contract, Plaintiff timely provided KCC written notice that
materials and equipment furnished under the Prime Contract were not of the specified quality;
work was not free of defects and/or failed to conform and/or perform with requirements of the
Prime Contract; work was not done in a good and workmanlike manner; and/or that work failed to
conform to the requirements in the Prime Contract and was considered defective.
       25.     Plaintiff performed all requirements required to make a warranty claim to KCC.
       26.     KCC breached its duties under the warranty provisions of the Prime Contract and
failed to correct, replace, and/or repair its defective parts, equipment and/or work as required under
the Prime Contract.



                                                  5
             Case 7:19-cv-05590 Document 1 Filed 06/14/19 Page 6 of 7




       27.     As a result of KCC’s failure to perform its duties under the warranty provisions of
the Prime Contract, Plaintiff has been damaged in an amount to be proven at trial, but not less than
$1,500,000, which includes costs to date to repair the defects.
       28.     The failure of the parts, equipment, and/or work provided by KCC under the Prime
Contract were a substantial factor in the harm caused to Plaintiff.
                                 THIRD CAUSE OF ACTION
                                       (Negligence)
       29.     Plaintiff incorporates by reference paragraphs 1-28 as though fully set forth herein.
       30.     KCC was negligent by its omissions and/or acts in its performance of its duties
under the Prime Contract and/or by failing to adhere to the standard of care of a contractor
performing work on the Project as set forth above.
       31.     KCC’s negligence was a substantial factor in causing damage to Plaintiff.
       32.     Plaintiff was harmed as a result of KCC’s negligence in an amount exceeding
$1,500,000, which includes costs to date to repair the defects.
                                       RELIEF SOUGHT
       WHEREFORE, Plaintiff demands judgment against Defendant on all causes of action as
follows:
       1.      For damages in a minimum amount of $1,500,000 plus interest at the legal rate;
       2.      For attorneys’ fees and expert witness fees pursuant to Section 13.5.1 of the General
Conditions to the Prime Contract in an amount to be proven at trial;
       3.      For judgment in favor of Plaintiff;
       4.      For costs and expenses of suit herein; and
       5.      For such other and further relief as the court may deem proper together with any




                                                 6
              Case 7:19-cv-05590 Document 1 Filed 06/14/19 Page 7 of 7




other relief the Court finds to be just and proper.


Dated: June 14, 2019                              /s/ Bill P. Chimos
                                                  Bill P. Chimos (#BC9381)
                                                  Michael J. Vardaro (#MV7228)
                                                  ZETLIN & DE CHIARA LLP
                                                  801 Second Avenue
                                                  New York, New York 10017
                                                  mvardaro@zdlaw.com
                                                  Tel: 212.300.1429

                                                  Daniel F. McLennon, NYSBA# 962720
                                                  Smith Currie & Hancock, LLP
                                                  275 Battery Street, Suite 1300
                                                  San Francisco, CA 94111
                                                  dfmclennon@smithcurrie.com
                                                  Tel: 415.394.6688

                                                  Attorneys for Plaintiff
                                                  Blackhawk Development, LLC




                                                  7
